LAGOA, J.
Petitioners, Adorno & Yoss, LLP, 1/k/a Yoss, LLP, n/k/a Liquidating Law Firm, LLP, Steven D. Ginsburg a/k/a Steven David Ginsburg and Neil Preston Linden, petition this Court for a writ of certiorari, seeking to quash the trial court’s order denying their motion for determination of plaintiffs burden of proof in a legal malpractice case. Because the petitioners have failed to meet the threshold requirement of showing that the trial court’s order creates irreparable harm, we dismiss the petition for writ of certiorari for lack of jurisdiction. See Bd. of Trs. of the Internal Improvement Trust Fund v. Am. Educ. Enters., LLC, 99 So.3d 450, 454-55 (Fla.2012) (stating that irreparable harm is a condition precedent to invoking a district court’s certiorari jurisdiction); Jaye v. Royal Saxon, Inc., 720 So.2d 214, 215 (Fla.1998) (“[I]t is settled law that, as a condition precedent to invoking a district court’s certiorari jurisdiction, the petitioning party must establish that it has suffered an irreparable harm that cannot be remedied on direct appeal.”); Echevarria, McCalla, Raymer, Barrett & Frappier v. Cole, 896 So.2d 779 (Fla. 1st DCA 2004).
Accordingly, the petition for writ of cer-tiorari is dismissed for lack of jurisdiction.